Citation Nr: 1114803	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had service from June 1968 to June 1971 and from November 1975 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

PTSD is the Veteran's only service-connected disability.  A review of the claims file reveals that the Veteran has also been diagnosed with and treated for alcohol and opiate dependence.  Most recently, the Veteran participated in a VA rehabilitation program in July 2009.  During a previous VA rehabilitation program, dated in December 2006, the Veteran stated during treatment that he used alcohol to cope with his anger and PTSD problems.  He indicated to his therapist that he knew that he needed to address his PTSD in order to have a better chance at sobriety.  In an August 2010 written statement, the Veteran's VA psychiatrist indicated that he definitely believed that the Veteran's PTSD may be tied to his use of substances in an attempt to self-medicate.

The Veteran was last afforded a VA examination to assess the level of severity of his PTSD in April 2007.  At that time, while the examiner provided a Global Assessment of Functioning (GAF) score that addressed only his PTSD, the examiner did not address whether the other symptoms noted in the examination report were attributable to his PTSD or to another diagnosed psychiatric disorder.

Furthermore, the Board finds that the record suggests that the Veteran's documented alcohol and opiate dependence could be related to his PTSD.  Such is shown in treatment records, where the Veteran acknowledges that he used alcohol and drugs to cope with his PTSD symptoms, and in the August 2010 letter from the Veteran's VA psychiatrist.

The Board notes that no compensation is to be paid for a disability that is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2010).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).

In this case, however, there is a question as to whether the Veteran's abuse of alcohol and drugs is secondary to his service-connected PTSD.  The Board finds that the August 2010 opinion from the Veteran's VA psychiatrist suggests that his substance abuse is related to his PTSD, but this opinion is speculative and does not provide a basis upon which this issue can be resolved.  As such, the Board finds that a remand is necessary to determine whether the Veteran's documented alcohol and drug abuse is secondary to his service-connected PTSD.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is unable to finally adjudicate the Veteran's claim for a rating in excess of 30 percent for PTSD until this question is resolved.  Furthermore, as the Veteran has not undergone VA examination since April 2007 for his PTSD, and he was subsequently hospitalized for his PTSD from May to July 2009, the Board finds that the examiner should conduct a full examination to determine the current level of severity of the Veteran's PTSD.

In a December 2010 written statement, the Veteran asserted that he was unable to work due to his PTSD.  He believes that this has been the case since he returned from Vietnam.  The Veteran provided a record of his income since 1966 from the Social Security Administration, showing that, since 1986, he had earned income in only one calendar year, and that was $64.  Given the Veteran's remarks concerning his employability due to PTSD, and the records showing the Veteran had little or no income during the past twenty years, the claim for a TDIU is essentially a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU).

With regard to whether the Veteran's PTSD renders him unemployable, the Board finds that this issue is inextricably intertwined with the question of whether the Veteran's alcohol and drug abuse is secondary to his PTSD.  The April 2007 VA examiner commented that the Veteran's PTSD did not render him unemployable.  However, it was noted that his medical problems, previous incarceration, and polysubstance dependence made employment unlikely.  Furthermore, the Veteran has not submitted a formal claim for a TDIU and has not been provided with proper notice regarding his claim for a TDIU.  This will be remedied on remand.

Finally, the Board notes that it appears that the Veteran's address has changed since the last time he was contacted by VA.  The August 2010 letter from the Veteran's VA psychiatrist indicates that he was planning to move to South Carolina.  Furthermore, the written statement received from the Veteran in December 2010 was sent in an envelope whose return address was in Conway, South Carolina.  Prior to completing any of the instructions below, the RO should obtain the Veteran's current address.  

Accordingly, the case is REMANDED for the following action:

1.  After ascertaining the Veteran's current address in South Carolina, the RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO should send to the Veteran and his representative a letter explaining how to establish entitlement to a TDIU.

3.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to review the claims file, examine the Veteran, and comment on the following.

a.  Is it at least as likely as not (i.e., a 50 percent probability) that the Veteran has a diagnosis of alcohol or drug dependence that is secondary to his PTSD?

The examiner is asked specifically to consider the assertions made by the Veteran during his December 2006 rehabilitation treatment and the August 2010 written statement from the Veteran's VA psychiatrist.

b.  If the Veteran has a diagnosis of alcohol and/or drug dependence that is secondary to his PTSD, provide all current symptoms and manifestations of all of these disorders experienced or demonstrated by the Veteran.  

If alcohol and/or drug dependence is found not to be secondary to PTSD, to the extent possible, provide only those symptoms and manifestations associated with the Veteran's PTSD.  If it is not possible to separate the symptoms attributable only to the Veteran's PTSD, the examiner is asked to state as such.

4.  After completing the requested actions, the RO should adjudicate the claim for higher rating, as well as the claim for a TDIU.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


